


Exhibit 10.2

 

[Letterhead of Universal American Corp.]

 

April 9, 2008

 

Richard A. Barasch

160 W. 86th Street, 14th Floor

New York, NY 10024

 

Dear Mr. Barasch:

 

Reference is made to the Employment Agreement dated as of July 30, 1999 between
Universal American Corp., formerly Universal American Financial Corp. (the
“Company”), and yourself (the “Agreement”).

 

As you are aware, it has come to our attention that the Agreement contains an
error. The second sentence of Section 1.a was intended to read “Notwithstanding
the preceding sentence, the Employment Term shall be automatically extended for
additional one-year periods, unless Universal or Executive provides the other
party hereto 6 months prior written notice before the expiration of any
Employment Term and the Employment Term shall not be so extended.”
Notwithstanding this error, you and the Company have heretofore treated the
Agreement as if this sentence read as quoted above. Accordingly, you and the
Company agree that the Agreement shall be deemed to have included the intended
sentence as quoted above, and not the incorrect sentence, from its inception.

 

 

Very truly yours,

 

 

 

UNIVERSAL AMERICAN CORP.

 

 

 

 

 

By:

  s/MITCHELL J. STIER

 

 

  Mitchell J. Stier

 

 

  Senior Vice President and

 

 

  General Counsel

 

Acknowledged:

 

 

 

 

 

s/RICHARD A. BARASCH

 

Richard A. Barasch

 

 

--------------------------------------------------------------------------------
